Kupferman, J. P.
(dissenting, in part). A courtroom is not a place for the unrestricted marketing of ideas. The petitioner was free to wear a button outside the courtroom and even to picket outside the courthouse. (See, Wise, One-Day Work Stoppage by Legal Aid Lawyers, NYLJ, Jan. 30, 1991, at 1, col 3.)
Petitioner and her colleagues were in the courtroom to represent clients. They were not spectators. The Court of *390Appeals has emphasized the single-minded allegiance owed by an attorney to the cause of the client. (See, People v Ortiz, 76 NY2d 652.)
A Judge may or can be perturbed by irrelevant issues or by the impingement of a threat to the repose necessary for judicious consideration of the problems before her or him. The petitioner is an officer of the court. She should have assisted in rather than resisted attaining that end.
The majority here assumes that the Judge was concerned with the offense to his sensibilities rather than with the due administration of justice. No such assumption can be made. That I would not have reacted as the Judge did and perhaps have made a poor quip as to whether "strike” was a baseball term and the season was over, is beside the point. I do not take seriously the in terrorem effect of the statement on the button.
However, the Judge must have decorum in the court, and must have counsel who are in the courtroom for court business. The client must know that the lawyer is there for him or her and not for an extraneous labor issue.
"To every thing there is a season, and a time to every purpose under the Heaven.” (Ecclesiastes 3:1.) It also applies to place, and the Judge had a right to rule that the button was not, with its comment, in the proper place at the proper time.

O

I would deny and dismiss the petition, without costs. I would, of course, allow the intervention by the union.
Carro, J., concurs with Asch, J.; Wallace, J., concurs in a separate opinion; Kupferman, J. P., dissents in part in a separate opinion.
Application for a writ of prohibition granted, without costs.